[gjegrzhuktmn000001.jpg]                                                                                                
Exhibit 10.62

 

 

March 11, 2019

 

 

Anthony Pare

*************

*************

 

 

Dear Tony:

 

On behalf of T2 Biosystems, Inc., (the “Company”) I am delighted to make this
offer of employment to you to join us in the role of General Manager,
International for the Company beginning on or before April 15, 2019.

 

At T2 Biosystems, our mission is to save lives and improve healthcare by
empowering clinicians to get patients on the right therapy faster than ever. We
invented game-changing detection technology, T2 Magnetic Resonance (T2MR®) and
we come to work every day to solve critical needs in healthcare diagnostics.

 

We are positively impacting the lives of patients and saving hospitals millions
of dollars each year.  Our products are being used in more than 150 hospitals in
the United States and worldwide.  We have a strong pipeline of products in
development for sepsis management, including bacterial resistance panels, as
well as testing for the superbug Candida auris and a Lyme disease panel. There
is a lot of growth ahead and you are joining us at a very exciting time! 

 

Tony, we are thrilled to extend this offer of employment to you.  We think you
can help us fulfill our mission and we believe you’d be a great fit for our
team.  To kick things off, you will find all of the pertinent information
related to our offer of employment in the attached pages.  Please read the offer
carefully and, if it is acceptable, sign and return one copy to my attention
(PDF copy is fine).    

 

If you have any questions, please do not hesitate to contact me at (781)
457-1220 or email at jmcdonough@t2biosystems.com. We are looking forward to
having you on our team!

 

 

Sincerely,

 

 

 

John McDonough

President and Chief Executive Officer

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

OFFER OF EMPLOYMENT

 

 

Date of employment:  Should you accept the terms of this offer, your employment
with the Company will commence on or before April 15, 2019.

 

Background check:  Your employment is contingent upon your successful completion
of a background check, which is required for all employees of the Company. The
Company will forward you the appropriate documents, and such documents shall be
required to be submitted to the Company by no later than one week prior to your
start date.

 

Position:  You have been offered the position of General Manager, International.
In this capacity, you will initially report to John McDonough, Chief Executive
Officer. Your duties and responsibilities will include all those customarily
attendant to such a position, and any other such duties or responsibilities that
John McDonough or the Company may, from time to time, assign to you.  You agree
that you shall not enter into any employment endeavors which may conflict with
your ability to devote the necessary time and energies to the Company’s business
interest while engaged by the Company.  You further agree to comply with all
applicable laws and with all Company rules and policies established by the
Company from time to time.

 

Compensation and Tax Matters:  Your salary shall be $11,458.34 (the equivalent
of $275,000 when annualized), payable semi-monthly and subject to pro-ration for
any partial initial or terminal week during which you are employed, in
accordance with normal payroll practices and schedule of the Company.

 

You will be eligible for a bonus target of $37,500.00 per quarter, based on
corporate and personal objectives to be determined.  This bonus will be
pro-rated based on your start date, subject to your continued employment through
the date of payment, and paid at the sole discretion of the Company.

 

All compensation amounts stated are before any deductions for FICA taxes, state
and federal withholding taxes and other payroll deductions required to be made
by the Company under applicable law.  

 

Stock Options:  Subject to your execution of the enclosed Non
Competition/Non-Disclosure/Invention Assignment Agreement and the execution of a
Stock Option Agreement, you will receive options to purchase 100,000 shares of
T2 Biosystems common stock under the Company’s Inducement Award Plan (the
“Inducement Plan”).  The exercise price of the options will be equal to the fair
market value of the Company’s common stock on the grant date, which shall be the
date on which your grant is approved, which is expected to be first business day
of the month following the Start Date. The options will have a 4-year vesting
schedule with 25% of the options vesting one year from the vesting commencement
date (the Start Date) and the remaining options vesting in equal monthly
installments over the following 36 months.  The terms and conditions of the
options shall be more fully described in the Inducement Plan and applicable
Stock Option Agreement. 

 

Severance Compensation:  Subject to your execution of the enclosed Non
Competition/Non-Disclosure/Invention Assignment Agreement and Change of Control
Severance Agreement (the “Change in Control Agreement”), you will receive
certain benefits in the event of a change in control of the Company, as set
forth in more detail and defined in the Change in Control Agreement, including
severance

Active: 2019

--------------------------------------------------------------------------------

compensation and the acceleration of certain stock options, each such benefit to
be subject to the terms of the Change in Control Agreement.

 

In the event your employment is terminated by the Company for reasons other than
Cause and unrelated to a Change in Control, both as defined in the Change in
Control Agreement (but for the avoidance doubt excluding a termination of your
employment (x) due to death, (y) due to your inability to perform your duties
for the Company on account of physical or mental illness for a period of three
consecutive full months or for a period of six full months during any 12-month
rolling period or (z) in circumstances that entitle you to severance payments or
benefits under the Change in Control Agreement), subject to your executing and
delivering to the Company, and not revoking, a release of claims in a form
acceptable to the Company (the “Release”) within the 30-day period following
your termination of employment, you will be entitled to receive severance
benefits in the form of salary continuation and reimbursement for costs
associated with COBRA, for a period of six (6) months following the end of your
employment.  

 

Fringe Benefits: You will have the opportunity to participate in the Company’s
fringe benefits program.  Currently, these fringe benefits are as follows:

 

 

•

The Company currently provides contributions toward a medical and dental plan
for yourself and immediate family members

 

 

•

Three (3) weeks paid vacation, Company designated holidays, personal holidays
and sick days (see Benefits Summary for more information).

 

 

•

The Company provides 100% contribution towards Term Life Insurance, Accidental
Death and Dismemberment Insurance, and Short and Long-Term Disability Insurance;

 

 

•

The opportunity to enroll in the Company’s 401(k) Investment and Section 125
Plans based on plan eligibility requirements; and

 

 

•

Pay or reimburse you in accordance with the Company’s reimbursement policies
from time to time in connection with the performance of your duties for the
Company subject to your submission of satisfactory documentation with respect
thereto.

 

The Company reserves the right to amend, delete or change any of its employment
policies and/or benefits at any time in its sole discretion.

 

Non-Competition/Non-Disclosure/Invention Assignment Agreement:  No later than on
the first day of your employment with the Company you will be required to sign
the enclosed Non-Competition/Non-Disclosure/Inventions Assignment Agreement
(“Obligations Agreement”) which includes non-competition, nondisclosure,
inventions ownership, and other provisions that are necessary to protect the
Company’s confidential information, intellectual; property, trade secrets, and
customer relationships.  As you may be given access to such protectable
interests, your employment is contingent upon your signing the Obligations
Agreement.  The terms of the Obligations Agreement will survive termination, for
whatever reason, of the employment relationship.

 

Prior Agreements: You acknowledge and confirm that you have provided/disclosed
to the Company all restrictive covenants and agreements, including nondisclosure
and confidentiality agreements, to which you are a party.  You agree that you
shall not disclose to the Company or use while an employee of the Company any
confidential or trade secret information obtained by you from other persons or
employers

Active: 2019

--------------------------------------------------------------------------------

and shall not bring any property upon the Company premises which has been
misappropriated by others.  You also acknowledge that the Company expects you to
honor any prior obligations to former employers to which you remain bound.

Employment At Will:  Although you are being hired as an employee commencing on
or before April 15, 2019, your employment with the Company shall be at
will.  This means that your employment is not guaranteed for any definite period
of time, and you or the Company may terminate your employment relationship with
or without notice at any time and for any or no reason or cause.  The Company is
not bound to follow any policy, procedure, or process in connection with
employee discipline, employment termination or otherwise.  

Entire Agreement:  This letter (together with the attached Obligations Agreement
and Change in Control Agreement) sets forth the entire understanding between the
Company and yourself with respect to your employment by the Company.  All prior
discussions, negotiations, correspondence and other understandings between you
and the Company are superseded, and there are no representations, warranties or
undertakings by the Company or you with respect to your employment by the
Company, which are not set forth in this letter.  

If you agree with the terms of this offer, please acknowledge your understanding
and acceptance of this offer by signing where indicated below and return to me
along with a completed background check authorization form by 8:00 a.m. ET on
March 13, 2019. We look forward to working with you.

 

Sincerely,

 

T2 Biosystems, Inc.

 

 

By: ___________________________________________

John McDonoughDate

Chief Executive Officer

 

 

 

I have read agree with and accept the items contained in this letter.

 

 

By: ___________________________________________

Anthony PareDate

 

 

The Immigration Control and Reform Act of 1986 requires that all new employees
complete the I-9 form and submit proof of employment eligibility to work in the
United States within the first three days of their start date.  If accepting
employment the Company will provide you the I-9 form and requests that you
present appropriate documents when you report to the Company and a
representative of the Company will complete the I-9 form with you.  Accordingly,
you will have three days from your start date to submit proof of your
eligibility to work in the United States.

Active: 2019